I concur in the result, but I do not think the fourth point of the syllabus is a point of decision or applicable to the facts disclosed by the record in this case. The fourth point of the syllabus herein treats of an exception to a general rule of the law of evidence as to the probative value of positive and negative testimony. A statement of this general rule will be found in Note, 98 A.L.R. 161, in the following language: "It has long been recognized as a general rule of evidence that, all other things being equal, positive evidence is stronger than negative evidence." See Note, 98 A.L.R. 161, for a discussion of the principle and collation of cases, and 20 Am.Jur., Title, Evidence, Section 1186. This general rule is impliedly recognized in Carnefix v. Railroad Co., 73 W. Va. 534,82 S.E. 219, and an exception thereto is correctly defined. In the Carnefix case it was shown that some of the witnesses who testified that the locomotive whistle was not blown were workmen who had been accustomed to commence their work upon hearing the sound of the whistle. It was further shown that on the morning of the fatal accident the whistle signal for the crossing was not given. The basis for the syllabus point quoted in the opinion herein will be found in the third point of the syllabus of Southern R. Co. v. Bryant,95 Va. 212, 28 S.E. 183. In the Bryant case there were numerous special circumstances which directed the *Page 630 
attention of the witnesses testifying that the whistle was not blown. After setting forth the reasons why the witnesses were listening, the opinion in the Bryant case states: "All three of these men were, for these reasons, listening intently to catch the first sound of the approaching train. They knew that it was due or past due, and were momentarily expecting it, and dreading its approach. With their attention thus fixed upon the coming of the train, and painfully on the alert, they all swore that the train passed by the whistling post for the crossing, where its whistle should have been blown, and rushed past them without sounding the whistle."
In this case the record is devoid of any special circumstances which directed the attention of the witnesses who testified that the whistle was not blown, and therefore, in my opinion, the syllabus stating an exception to the general rule hereinbefore noted is not sound when applied to the facts of this case. My concurrence in the result is based on other considerations expressed in the syllabi points not discussed in this note.